Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on November 23, 2020, has been made of record and entered.  In this amendment, claims 3 and 6 have been amended to eliminate multiple claim dependency, and new claims 9 and 10 have been added.
Claims 1-10 are presently pending in this application.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-9 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danjo et al. (U. S. Patent Publication No. 2010/0029996).
Regarding claims 1-3 and 9, Danjo et al. teach the preparation of a catalyst, said catalyst for the production of alcohols from carboxylic acids (examples of which include oxalic acid, maleic acid, succinic acid, glutaric acid, adipic acid, and azelaic acid; said carboxylic acids may be of acid anhydride form “dicarboxylic acid or its acid anhydride”; see paragraph [0055]) by hydrogenation, wherein a catalyst precursor containing Co, Mo, and one or more elements selected from Pt and Pd are reduced at a temperature of 300 to 800°C (573.15-1073.15°K; “reduction treatment at 400 K or higher”; “500 K or higher”) under hydrogen atmosphere (paragraphs [0017], .  Danjo et al. further teach the feasibility in incorporating a carrier in the aforementioned preparation, either by coprecipitation by mixing a metal salt with a precipitating agent in a slurry in which the carrier is suspended, or a simultaneous or sequential impregnation of a carrier with a metal.  See paragraphs [0046]-[0052] of Danjo et al., which further teaches reduction with hydrogen gas (paragraphs [0050]-[0052] and [0075]-[0077]).
Regarding claims 7 and 8, Danjo et al. teach a catalyst obtained from the aforementioned preparation, said catalyst comprising Co metal, Mo and one or more elements selected from Pt and Pd as a co-catalyst component (paragraphs [0067]-[0068]).  Said catalyst may further contain a carrier (paragraphs [0075]).
In view of these teachings, Danjo et al. anticipate claims 1-3 and 7-9.

Claims 2, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitson et al. (U. S. Patent No. 4,777,303).
Regarding claims 2, 8, and 9, Kitson et al. teach the preparation of a catalyst (said catalyst for the production of an alcohol and/or a carboxylic acid ester from a C2 to C12 carboxylic acid by contacting the carboxylic acid with hydrogen in the presence of said catalyst; see col. 1, lines 49-57) comprising a first component, e.g., molybdenum, and a second component which a noble metal of Group VIII, optionally on a support (Abstract), wherein examples of the noble metal include palladium and platinum (col. 2, lines 24-35).  The catalyst may suitably be prepared by “any of the methods conventionally employed for the production of catalysts, for example by impregnation…of the metals on the support.”  See col. 4, lines 16-55 of Kitson et al., which further teaches the feasibility in heating the Group VIII noble metal on the support in the presence of, for example, a reducing gas (e.g., hydrogen); heating in the presence of a reducing gas may be accomplished at an elevated temperature in the range of from 100° to 350°C (423.15-623.15°K).  
Additionally, Kitson et al., at col. 5, lines 21-29, teach that, prior to use in the process for the production of alcohols, the catalyst is preferably activated by contact at elevated temperature with either hydrogen or hydrogen/inert gas at an elevated temperature suitably ranging from 200°C to 350°C (473.15-623.15°K; “reduction treatment at 400 K or higher”; “500 K or higher”).
In view of these teachings, Kitson et al. anticipate claims 2, 8, and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Danjo et al. (U. S. Patent Publication No. 2010/0029996).
Danjo et al. is relied upon for its teachings as stated above, with respect to claims 1-3 and 7-9.
	Additionally, the above-stated teachings, with respect to the preparation of the catalyst, are considered to read upon Applicants’ claim limitations “subjecting a carrier…” and “reduction treatment…”, as recited in claims 4-6 and 10.
	Additionally, regarding claims 4 and 5, Danjo et al. teach the production of alcohols via hydrogenation of a carboxylic acid, in the presence of the above-stated catalyst.  See paragraphs [0054] and [0057] of Danjo et al.  
	Danjo et al. do not explicitly disclose that the aforementioned production of alcohols includes the production of a “diol”, as recited in Applicants’ claims.  However, because this reference teaches the production of alcohols via hydrogenation of carboxylic acids, and exemplify carboxylic acids reading upon Applicants' claim limitation "dicarboxylic acid or its acid anhydride", as stated above, it would have been obvious to one skilled in the art that the hydrogenation processes disclosed in Danjo et al. would effectively and successfully produce a diol, absent the showing of convincing evidence to the contrary.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kitson et al. (U. S. Patent No. 4,777,303).
Kitson et al. is relied upon for its teachings as stated above, with respect to claims 2, 8, and 9.
Additionally, the above-stated teachings, with respect to the preparation of the catalyst, are considered to read upon Applicants’ claim limitations “subjecting a carrier…” and “reduction treatment…”, as recited in claims 5 and 10.
Further regarding claims 5 and 10, Kitson et al. teach the production of an alcohol and/or a carboxylic acid ester from a C2 to C12 carboxylic acid by contacting the carboxylic acid with hydrogen in the presence of Patentees’ aforementioned catalyst; see col. 1, lines 49-57).  Examples of the C2 to C12 carboxylic acid include succinic, glutaric, maleic, and fumaric acids.  See col. 2, lines 10-21 of Kitson et al., as well as col. 5, lines 36-47, which discloses exemplary hydrogenation conditions.
Kitson et al. do not explicitly disclose that the aforementioned process produces a diol, as recited in Applicants’ claims.  However, because Kitson et al. teach a process for the hydrogenation of carboxylic acids, examples of which read upon Applicants’ claim limitation “dicarboxylic acid”, and additionally teach a catalyst reading upon that respectively claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the hydrogenation process disclosed in Kitson et al. to successfully and effectively produce a diol, absent the showing of convincing evidence to the contrary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon accompanying this Office Action provide technological background in the art of hydrogenation catalysts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 8, 2022